Name: 2006/14/EC: Commission Decision of 11 January 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, milk and fish sectors in Poland (notified under document number C(2005) 6023) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  technology and technical regulations;  European construction;  fisheries;  health;  Europe
 Date Published: 2006-01-14; 2007-05-08

 14.1.2006 EN Official Journal of the European Union L 10/66 COMMISSION DECISION of 11 January 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, milk and fish sectors in Poland (notified under document number C(2005) 6023) (Text with EEA relevance) (2006/14/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6) and 2005/854/EC (7). (3) According to an official declaration from the Polish competent authority certain establishments in the meat, milk and fish sectors have completed their upgrading process and are now in full compliance with Community legislation. Furthermore certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 156, 30.4.2004, p. 52, as corrected by OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 58, as corrected by OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 74, as corrected by OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession MEAT SECTOR Red meat Initial list No Veterinary No Name of establishment 62. 12070201 PrzedsiÃbiorstwo WielobranÃ ¼owe LASKOPOL  Sp. J. 163. 24640302 MiÃ kowska SpÃ ³Ã ka Komandytowa 200. 30040207 P.P.H.U. MAR-POL  Marek Pazola 203. 30070102 P.H.U. JUREX  K. Nowak Poultry meat Initial list No Veterinary No Name of establishment 24. 14130502 PrzedsiÃbiorstwo Uboju i PrzetwÃ ³rstwa Drobiu Ilczak  Sp. z o.o. 51. 30280501 ZakÃ ad WielobranÃ ¼owy STENDRÃ B  Red meat Supplementary list No Veterinary No Name of establishment 3. 04090202 Z.P.M. Bolan  BolesÃ aw Wojtasik 9. 06030202 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego KOMPLEKS StÃpieÃ , Panasiuk. StÃpieÃ  Sp. J. 32. 12070211 P.P.H.U. Markam  Andrzej Marek Skolarus 38. 12100107 Skup i UbÃ ³j ZwierzÃ t RzeÃ ºnych Sp. J., Mikulec CzesÃ aw, Janusz, PaweÃ  46. 12620308 ZakÃ ad GarmaÃ ¼eryjno-WÃdliniarski, StanisÃ aw PorÃba 48. 14074201 RECREO ZakÃ ad MiÃsny Maciej Antoniak 53. 14250213 ZakÃ ad Masarski KRAWCZYK  59. 18030102 Ubojnia ZwierzÃ t RzeÃ ºnych P.P.M. Taurus  Sp. z o.o. 66. 18190204 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Marek LeÃ niak 69. 20120101 P.P.H.U. Stan  72. 24030306 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Jan Bielesz  Sp. z o.o. 75. 24100315 P.H.U. ADAM-POL , Adam Gajdzik ul. Rolnicza 5 79. 24770301 P.P.U.H. Burakowski 80. 24774002 ZakÃ ady MiÃsne BRADO. 2  SA w Tomicach, OddziaÃ  nr 2 Ubojnia w Tomicach 81. 26020104 POL.MIÃS  Ubojnia ZwierzÃ t, MirosÃ aw KwiecieÃ  82. 26020304 WIR  Szproch i Pietrusiewicz PrzetwÃ ³rstwo MiÃsa SpÃ ³Ã ka Jawna 84. 26040209 ZakÃ ad RzeÃ ºniczo-WÃdliniarski, ZakÃ ad nr 2 86. 26110203 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Jawor  Janusz StefaÃ ski 91. 28120101 PrzedsiÃbiorstwo WielobranÃ ¼owe Kazimierz Pawlicki 95. 30040204 RzeÃ ºnictwo-WÃdliniarstwo Z.J. Konarczak 97. 30170601 Drop SA 100. 06030202 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Kompleks , StÃpieÃ , Panasiuk, StÃpieÃ  Sp. J. 22-110 Ruda Huta, LeÃ niczÃ ³wka 115. 32610201 Pomorski PrzemysÃ  MiÃsny Agros Koszalin. S.A.  75-209 Koszalin, ul. BoWiD 1 117. 04113801 PrzedsiÃbiorstwo Produkcyjno-Handlowo-UsÃ ugowe Eksport-Import, Roman Zalewski, Morawy, 88-210 Dobre 119. 04010205 ZakÃ ad RzeÃ ºniczo-WÃdliniarski, Krzysztof Kotrych, Ã liwkowo 7, 87-731 Waganiec 126. 12110202 Firma BATCZEW  StanisÃ aw Komperda, ZakÃ ad Masarski, Morawczyna 111, 34-404 Klikuszowa 133. 22050309 GS SCH  Ã »ukowo 83-330 Ã »ukowo, ul. 3 Maja 9E 140. 24750318 P.P.U.H. PAT-TRADE  Sp. z o.o., 41-200 Sosnowiec, ul. KoÃ ciuszkowcÃ ³w 16 b 141. 24750306 ZakÃ ad RzeÃ ºniczo-WÃdliniarski Bogdan Janik, 41-209 Sosnowiec, ul. Chmielna 14 156. 4780302 Warsztat WÃdliniarski Myrcik  Sp. J., 41-800 Zabrze, ul. Paderewskiego 28 30 157. 24164003 P.P.H.U. JAN*M*JAN  S.C., 42-400 Zawiercie, ul. Senatorska 13 160. 30050303 Waldi ZakÃ ad PrzetwÃ ³rstwa MiÃsnego, 62-065 Grodzisk Wielkopolski, ul. PowstaÃ cÃ ³w ChocieszyÃ skich 97 169. 2150201 RzeÃ ºnictwo i WÃdliniarstwo ElÃ ¼bieta i StanisÃ aw Zimorodzcy 78-400 Szczecinek DalÃcino 41A Poultry meat Supplementary list No Veterinary No Name of establishment 171. 10143902 F.H. Alma  UbÃ ³j i Dzielenie Drobiu w Cieniach 172. 12100401 P.P.H. Drobeksan w Nowym SÃ czu Ubojnia Drobiu 175. 6610501 Opolskie ZakÃ ady Drobiarskie w Opolu 182. 0050501 Grupa ProducentÃ ³w Drobiu BOBROWNIKI  Sp. z o.o., Bobrowniki, 99-418 BeÃ chÃ ³w 183. 0100531 ZakÃ ady Drobiarskie, DROB-BOGS , Jacek BogusÃ awski KaleÃ  5, 97-320 WolbÃ ³rz 188. 24010402 Ubojnia Drobiu Jolgus  42-583 Bobrowniki, ul. Akacjowa 203 Cold stores Supplementary list No Veterinary No Name of establishment 197. 16611101 PrzedsiÃbiorstwo PrzemysÃ u ChÃ odniczego, FRIGOPOL  SA 199. 24121101 POLARIS, ChÃ odnie Ã lÃ skie Sp. z o.o. ChÃ odnia 200. 14251101 ZakÃ ad PrzetwÃ ³rstwa SpoÃ ¼ywczego MAKÃ W  Sp. z o.o., ChÃ odnia SkÃ adowa MakÃ ³w, ul. Lipowa 91, 26-640 Skaryszew Milk sector Initial list No Veterinary No Name of establishment 11. 04141601 SM Ã wiecka  102. 30171601 OSM OstrÃ ³w Wlkp. 113. 32151601 Elmilk  Sp. z o.o. Supplementary list No Veterinary No Name of establishment 1. 02251601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska w Zgorzelcu 6. 10031601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska Ã ask 17. 30211602 Bukowsko-Grodziska SM ZP w Buku 18. 30641601 Mleczarnia Naramowice Sp. z o.o. w Poznaniu 25. 12071601 OSM w Limanowej, ul. Starodworska 6, ZakÃ ad produkcyjny Limanowa 26. 12071603 OSM w Limanowej ZakÃ ad Produkcyjny Tymbark 27. 16011603 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska w Brzegu OddziaÃ  Produkcyjny w Lewinie, Brzeskim ul. Marii Konopnickiej 1, 49-340 Lewin Brzeski 29. 22051601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska 83-300 Kartuzy, ul. MÃ ciwoja II 1 Fish sector Initial list No Veterinary No Name of establishment 8. 14191802 P.P.H.U. Manta  ZPR 35. 32081814 P.P.H. Tunex  KobyliÃ scy Supplementary list No Veterinary No Name of establishment 4. 22021802 R.M. Jacek Schomburg ZakÃ ad w Brusach 7. 28141802 Gospodarstwo Rybackie Sp. z o.o. w likwidacji PrzetwÃ ³rnia Ryb w Rusi 11. 12061804 ZakÃ ad PrzetwÃ ³rstwa Rybnego KRAK-FISH , Marek Piekara, Antoni Solecki, Sp. J. PoskwitÃ ³w 136 12. 22051804 Handel i PrzetwÃ ³rstwo Ryb Belona , Helena Wenta, ul. Piwna 21, 83-340 Sierakowice 13. 22061801 RyboÃ Ã ³wstwo Morskie, Jacek Schomburg, z siedzibÃ w Helu ZakÃ ad w Karsinie, ul. DÃ uga 29, 83-440 Karsin 14. 22081811 P.H.U. PrzetwÃ ³rstwo Rybne BOJA, 84-300 LÃbork, ul. Majkowskiego 2 17. 22141803 PrzetwÃ ³rnia Ryb Kamila  Kolonia Ostrowicka, 83-135 MaÃ a Karczma 19. 22151805 Firma Produkcyjno-Handlowa MAS , Warszkowo MÃ yn, 84-106 LeÃ niewo 20. 22151814 DanPol fish Sp. z o.o., ul. Robakowska 75, 84-241 GoÃ cicino